ORDER

PER CURIAM:
This case involves a judgment against an attorney, Peter Nitschke, because of his legal malpractice. Nitschke assigned to Appellant S.E.A. Trust any rights he might have against his malpractice carrier, Greenwich Insurance Company, to collect on that judgment.
S.E.A. Trust appeals the trial court’s grant of summary judgment in favor of Greenwich Insurance Company in S.E.A. Trust’s Rule 90 garnishment action against Greenwich. On appeal, S.E.A. Trust contends that the trial court erred in granting Greenwich Insurance Company’s motion for summary judgment because there was a genuine issue of material fact as to whether Nitschke, the judgment debtor insured by Greenwich, provided notice to Greenwich of S.E.A. Trust’s claim against him and as to whether, if no notice was provided, Greenwich was actually prejudiced by the delay in notice and Nitschke’s failure to cooperate. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).